Non-Responsive Document
The reply filed on 5/27/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant did not fully respond to the restriction requirement mailed 4/1/22. See 37 CFR 1.111.   Specifically, Applicant was respectfully requested to elect a single disclosed species for initial examination.  In the response filed 5/27/22, Applicant elected SEQ ID No: 22 as the heavy chain region and SEQ ID No: 21 as the light chain region.  Review of the disclosure indicates that SEQ ID No:  22 encodes the heavy chain, but is not the actual sequence that is claimed (e.g., see claim 4).  Likewise, claim 5, for example, indicates that the light chain is encoded by SEQ ID No: 21 and is not the actual sequence.  Thus, Applicant did not identify a specific species as required by the election of species requirements.  
	Also, as noted by claim 1 below, the antibody has at least one heavy chain and at least one light chain.  Applicant is once again respectfully requested to identify the specific heavy chain sequence(s) and the light chain sequence(s) for initial examination.
Pending claim 1

    PNG
    media_image1.png
    169
    689
    media_image1.png
    Greyscale

In addition, Applicant was respectfully requested to identify whether or not a therapeutic or detectable agent is present.  Instead Applicant responded by stating that the antibody is ‘operably linked to a therapeutic agent’.  The term ‘operably’ as defined by Merriam-Webster’s Dictionary is ‘being such that use or operation is possible’.  Thus, Applicant’s response indicates that the antibody ‘optionally’ has a therapeutic agent attached thereto.  A definite response is requested as to whether a therapeutic agent is actually present or not and if present, what is that therapeutic agent.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 20, 2022